DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2019 and 11/08/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims. 
“forged component” and “grain flow lines” in the limitation “forged component in which grain flow lines extend in the direction along from the base portion to the tip portion” recited in lines 2-3, claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Objections
Claims 1-8 are objected to because of the following informalities: 
Claim 1, line 1, “An electrode tip for resistance spot welding, comprising a main body…” should read:
  		“An electrode tip for resistance spot welding, comprising:
 a main body… “
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1, 3- 4, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 and 7-8 of Copending Application No. 16/576023 ( or US Pub US 2020/0114458 A1)
	Although the claims at issue are not identical, they are not patentably distinct from each other because:

Present Application No. 16575932
Copending Application No. 16/576023.



1. An electrode tip for resistance spot welding, comprising a main body having a tip portion and a base portion, the tip portion being formed in a bottomed and substantially cylindrical shape, the base portion being formed in a substantially cylindrical shape and merging into the tip portion, 
the main body comprising a copper alloy, 
the tip portion having a tip bottom part and a tip barrel part, the tip bottom part having a pressure-contact surface that is not recessed with respect to a workpiece to be pressed, the tip barrel part being formed in a substantially cylindrical shape and merging into the tip bottom part, 
the electrode tip having a tip inner diameter ratio (f/B) of 0.4 to 0.6, the tip inner diameter ratio (f/B) being a ratio of an inner diameter 
the electrode tip having a tip bottom thickness ratio (L/B) of 0.15 to 0.5, the tip bottom thickness ratio (L/B) being a ratio of a thickness (L) of the tip bottom part to the outer diameter (B) of the base portion.
3. The electrode tip for resistance spot welding as recited in claim 1, wherein the copper alloy has an electrical conductivity of 75% to 95% IACS.  
4. The electrode tip for resistance spot welding as recited in claim 3, wherein the copper alloy is chromium copper.
7. The electrode tip for resistance spot welding as recited in claim 1, wherein the workpiece to be joined contains Al or Zn at least in an outer surface part.

an electrode comprising a main body having a tip portion and a base portion, the tip portion being formed in a bottomed and substantially cylindrical shape, the base portion being formed in a substantially cylindrical shape and merging into the tip portion, 
-2-Application No. 16/576,023 the main body of the electrode comprising a copper alloy,
 the tip portion having a tip bottom part and a tip barrel part, the tip bottom part having a pressure-contact surface that is not recessed with respect to a workpiece to be pressed, the tip barrel part being formed in a substantially cylindrical shape and merging into the tip bottom part, 
the electrode having a tip inner diameter ratio (f/B) of 0.4 to 0.6, the tip inner diameter ratio (f/B) being a ratio of an inner diameter (f) of 
the electrode having a tip bottom thickness ratio (L/B) of 0.15 to 0.5, the tip bottom thickness ratio (L/B) being a ratio of a thickness (L) of the tip bottom part to the outer diameter (B) of the base portion. 
5. The spot welding method as recited in claim 4, wherein the copper alloy has an electrical conductivity of 75% to 95% IACS.

8. The spot welding method as recited in claim 4, the copper alloy is chromium copper.

7. The spot welding method as recited in claim 4, wherein at least an outer surface part of the welded part of the spot weldment contains Al or Zn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHNICK (US 20200361018 A1).

Regarding claim 1, SCHNICK discloses 
electrode 16, see figs.1 and 4) for resistance spot welding (“for resistance spot welding” is intended use of the invention; thus, the preamble is not considered a limitation and is of no significance to claim construction. However, in SCHNICK, para.0047, the electrode 16 is used for resistance welding so it could be used for the claimed “resistance spot welding”), comprising a main body (main body 1) having a tip portion (region 5 and tip 3. See tip portion in annotated fig.1 below) and a base portion (regions 6 and 8. See base portion in annotated fig.1 below), the tip portion (region 5 and tip 3) being formed in a bottomed and substantially cylindrical shape (see para.0014, 0037, and fig.1), the base portion (regions 6 and 8) being formed in a substantially cylindrical shape (see para.0014 and fig.1) and merging into the tip portion (region 5 and tip 3), 
the main body (main body 1) comprising a copper alloy (see para.0009: “The main body is preferably composed of Cu--HCP, that is to say a deoxidized copper with low residual phosphorus content, or of sulfur-containing copper Cu--S with improved cuttability”), 
the tip portion (region 5 and tip 3) having a tip bottom part (see bottom part in annotated fig.1 below) and a tip barrel part (see barrel part in annotated fig.1 below. According to Merriam-Webster dictionary, “barrel” is a “drum or cylindrical part”. Annotated barrel part (or region 5 of SCHNICK) has “a cylindrical volume”. See para.0014: “The two regions of the interior space with mutually different internal diameters are typically provided with a circular cross section, that is to say have a cylindrical volume”),

    PNG
    media_image1.png
    583
    1071
    media_image1.png
    Greyscale

Annotated fig.1 of SCHNICK
 the tip bottom part (see bottom part in annotated fig.1 above) having a pressure-contact surface (surface of the tip 3) that is not recessed with respect to a workpiece to be pressed (see fig.1 and para.0039), the tip barrel part (see barrel part in annotated fig.1 above) being formed in a substantially cylindrical shape and merging into the tip bottom part (see fig.1, wherein the barrel part being formed in a substantially cylindrical shape and merging into the bottom part), 
the electrode tip (electrode 16) having a tip inner diameter ratio (f/B) of 0.4 to 0.6 (see fig.1, the diameter of the region 5 (annotated inner diameter f) = 4-5, the diameter M (annotated outer diameter B) = 10. Thus, ratio (f/B) = 0.4-0.5, within the claimed range 0.4-0.6), the tip inner diameter ratio (f/B) being a ratio of an inner diameter (f) of the tip barrel part (see inner diameter (f) in annotated fig.1 above) to an outer diameter (B) of the base portion (see outer diameter (B) in annotated fig.1 =diameter M= 10). 
SCHNICK does not explicitly disclose the electrode tip having a tip bottom thickness ratio (L/B) of 0.15 to 0.5, the tip bottom thickness ratio (L/B) being a ratio of a thickness (L) of the tip bottom part to the outer diameter (B) of the base portion.
However, SCHNICK discloses the electrode tip could have a tip bottom thickness ratio (L/B) of 0.15 to 0.5 (see fig.1 and 4, thickness of the annotated bottom part = web11 +tip 3= 3.5-6, so it could be 3.5-5. Thus, ratio of the annotated bottom part/ outer diameter B = 0.35-0.5, within the claimed range 0.15-0.5), the tip bottom thickness ratio (L/B) being a ratio of a thickness (L) of the tip bottom part (thickness of the annotated bottom part = thickness of web11 +tip 3) to the outer diameter (B) of the base portion (see outer diameter (B) in annotated fig.1 =diameter M = 10).   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of SCHNICK to include the electrode tip having the tip bottom thickness ratio (L/B) of 0.15 to 0.5. Doing so allows to obtain a desired thickness at the top potion of the electrode.
Regarding claim 6, SCHNICK further discloses the electrode tip for resistance spot welding as recited in claim 1, wherein the tip portion (region 5 and tip 3) has an inner bottom surface (surface of elevation 24, see fig.4) formed in a substantially flat shape (see fig.4).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHNICK in view of Nariyuki (JP10244379A, cited in 09/19/2019 IDS. English Translation is attached)
Regarding claim 2, SCHNICK discloses all the claimed limitations as set forth.
However, SCHNICK does not explicitly disclose a tip height ratio (H/B) of 0.6 to 0.9, the tip height ratio (H/B) being a ratio of a height (H) of the tip portion to the outer diameter (B) of the base portion.  
Nevertheless, Nariyuki discloses an electrode for resistance spot welding, comprising:
a tip height ratio (H/B) of 0.6 to 0.9 (see fig.1, table on page 5 of the original Nariyuki document shown M1= 12 and page 3, para.7 of the English Translation of Nariyuki shows D1=16. Thus, M1/D1= 12/16=0.75, within the claimed range 0.6-0.9), the tip height ratio (H/B) being a ratio of a height (H) of the tip portion (see length M1 in fig.1) to the outer diameter (B) of the base portion (see diameter D1 in fig.1).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of SCHNICK to include the tip height ratio (H/B) of 0.6 to 0.9, the tip height ratio (H/B) being a ratio of a height (H) of the tip portion to the outer diameter (B) of the base portion as taught by Nariyuki, for the purpose of having an electrode which is most suitable for improving continuous hitting property (electrode life) in resistance spot welding of an aluminum-based material to be welded (see para.0001 of Nariyuki).
Claims 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHNICK in view of Sigler (US 20170225263 A1)
Regarding claim 3, SCHNICK discloses all the claimed limitations as set forth.
However, SCHNICK does not explicitly disclose the copper alloy has an electrical conductivity of 75% to 95% IACS.  
Sigler discloses a welding electrode cutting tool, comprising:
 (see para.0072: “a copper alloy having an electrical conductivity of at least 80% IACS, or more preferably at least 90% IACS,”).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of SCHNICK to include the copper alloy has an electrical conductivity of 75% to 95% IACS as taught by Sigler since it is electrically and thermally conductive material “suitable for spot welding applications that may experience degradation during welding” (see para.0065 of Sigler).
Regarding claim 4, SCHNICK does not explicitly disclose the copper alloy is chromium copper.  
However, Sigler further discloses the copper alloy is chromium copper (see para.0065: “welding electrodes 200, 220 may be formed include C18200 copper-chromium (CuCr) alloy”).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of SCHNICK to include the copper alloy is chromium copper as taught by Sigler because chromium copper has high strength and electrical conductivity.
Regarding claim 7, SCHNICK discloses all the claimed limitations as set forth.
However, SCHNICK does not explicitly disclose the workpiece to be joined contains Al or Zn at least in an outer surface part.  
Nevertheless, Sigler discloses a welding electrode cutting tool, comprising:
the workpiece to be joined (pair of steel and aluminum workpieces 806, 808, see fig.18) contains Al at least in an outer surface part (see aluminum workpiece surface 816 in fig.18).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of SCHNICK to include the workpiece to be joined contains Al or Zn at least in an outer surface part as taught by Sigler since aluminum is low weight, good corrosion resistance and weldability. 
Regarding claim 8, SCHNICK discloses all the claimed limitations as set forth.
However, SCHNICK does not explicitly disclose the workpiece to be joined comprises an aluminum alloy sheet or a high-tensile steel sheet with plating.  
Sigler discloses a welding electrode cutting tool, comprising:
the workpiece to be joined comprises an aluminum alloy sheet (see para.0090-0091).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of SCHNICK to include the workpiece to be joined comprises an aluminum alloy sheet as taught by Sigler since aluminum alloy is low weight, good corrosion resistance and weldability. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHNICK in view of Millsapps, Jr. (US 5452770A)
Regarding claim 5, SCHNICK discloses all the claimed limitations as set forth.
However, SCHNICK does not explicitly disclose the main body comprises a forged component in which grain-flow lines extend in a direction along from the base portion to the tip portion.  
Millsapps discloses a method of manufacturing a roller cone type drill bit, or main body thereof, includes:
the main body comprises a forged component in which grain-flow lines extend in a direction along from the base portion to the tip portion (in Millsapps, col.2, lines 2-10: “forging the main body so as to complement the original, generally longitudinal grain flow of the metal and causing the ultimate grain flow pattern to conform to the outside shape of the bit body”. Thus, the modification of Sigler in view of Millsapps has the main body comprises a forged component in which grain-flow lines extend in a direction along from the base portion to the tip portion).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Millsapps in SCHNICK, such that the main body comprises a forged component in which grain-flow lines extend in a direction along from the base portion to the tip portion.  The forged body provides better structural strength and grain flow lines improve the body’s toughness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20060261046A1 discloses a welding electrode, comprising:
A welding electrode has a body having a shank and a contact region for placement against a workpiece during welding. A portion of the body may be formed on a parabolic profile. A coating is formed on the contact region. The coating may have a first layer, and a second layer formed over the first layer. The first and second layers may have different compositions. The electrode may have internally formed cooling finwork for interaction with a liquid cooling system. See fig. 4b, δ3 may be less than ⅔ of the overall diameter, Ø1 of cap 120. In one embodiment δ3 may be ½ of Ø1 or less, and, in another embodiment may be in the range of ⅜ to ½ Ø1, and, ma be about ⅖ Ø1.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761